Order of the Family Court, Suffolk County, dated October 26, 1967, which, after a hearing, directed appellant to pay $70 a week for the support of his children by a former marriage, modified, on the facts, by reducing the amount of the payments to $60 a week. As so modified, order affirmed, without costs. In our opinion, under all the circumstances, the sum specified in the order appealed from is excessive to the extent indicated. Beldock, P. J., Christ, Benjamin, Munder and Martuscello, JJ., concur.